Case 7:19-cv-00409 Document 130-1 Filed on 11/04/20 in TXSD Page 1 of 6




                                                                          1
Case 7:19-cv-00409 Document 130-1 Filed on 11/04/20 in TXSD Page 2 of 6
Case 7:19-cv-00409 Document 130-1 Filed on 11/04/20 in TXSD Page 3 of 6
Case 7:19-cv-00409 Document 130-1 Filed on 11/04/20 in TXSD Page 4 of 6
Case 7:19-cv-00409 Document 130-1 Filed on 11/04/20 in TXSD Page 5 of 6
Case 7:19-cv-00409 Document 130-1 Filed on 11/04/20 in TXSD Page 6 of 6
